Luke, J.
1. In the trial of a criminal case, where there was evidence tending to show that the alleged offense was committed in the home of one of the defendant’s witnesses, an unmarried woman, that the house was rented by the witness, was occupied regularly by her and her unmarried sister and occasionally by other women, and was frequented by men, that the occupants had no known and visible means of support, that the witness and her sister had each given birth to a bastard child, and the witness herself swore that she did not know who was the father of her own child, the argument of the solicitor-general, to the effect that the home of the witness was a bawdy house, afforded to the accused no valid ground of objection See Park’s Penal Code, § 1053, with annotations on " Chastity, ” and § 1055, with note on “ Credibility. ”
(a) Moreover, no motion for a mistrial was made, and therefore the argument of the solicitor, even if illegal and prejudicial to the defendant, was not a ground for a new trial.
2. The ground of the motion for a new trial complaining of the refusal of a request to charge, not alleging, that the requested charge was pertinent and applicable to the facts of the case, is too defective to be considered.
3. The alleged newly discovered evidence, being both impeaching and cumulative, does not afford cause for a new trial. See Park’s Penal Code, § 1088, with annotations under the catchwords "Cumulative” and "Impeaching” (pp. 753, 755).
4. The verdict of guilty, rendered on conflicting testimony, is not without evidence to support it; and having been approved by the trial judge, this court is without power to disturb it.

Judgment affirmed.


Broyles, C. J., arid Bloodworth, J., concur.